                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                     (Eastern Division)

 In re:
                                                            Chapter 7
 CHRISTEL R. GLASER,                                        No. 14-10747-MSH
                                    Debtor.

           RESPONSE OF CHAPTER 7 TRUSTEE TO ORDER TO SHOW CAUSE

          John J. Aquino, the duly appointed Chapter 7 trustee of Christel R. Glaser, the debtor

herein (the “Debtor”) hereby submits this response to the Order To Show Cause regarding the

Trustee’s failure to file a timely reply to the Clerk’s Notice of Trustee’s Inactivity (the “Notice of

Inactivity”), and in connection therewith, respectfully states the following:

          1.     On November 9, 2018, the Notice of Inactivity was entered on the Debtor’s case

docket. The Notice of Inactivity required the filing of an appropriate report by the Trustee on or

before December 10, 2018.

          2.     On December 6, 2018, prior to the response deadline, the Trustee submitted the

Trustee’s Final Account Before Distribution, Request For Compensation, Report On Claims and Proposed

Distribution (the “Trustee’s Report Before Distribution”) with the Office of the US Trustee.

          3.     The Trustee believed that he was in compliance with the Notice of Inactivity’s

reporting requirements by filing the Trustee’s Report Before Distribution prior to the December 10,

2018 deadline. Upon reflection, the Trustee realizes that the submission of the Trustee’s Report

Before Distribution to the US Trustee did not serve as notice of the filing to the Court.           The

Trustee should have filed a Statement informing the Court of the filing of the Report. The Trustee

apologizes for the inconvenience caused by the oversight.
                             Respectfully submitted,

                             JOHN J. AQUINO, Chapter 7 trustee

                             /s/ John J. Aquino_______
                             John J. Aquino
                             Anderson Aquino LLP
                             240 Lewis Wharf
                             Boston, MA 02110
                             (617) 723-3600
                             jja@andersonaquino.com

Dated:   December 17, 2018




                                                             2
